Blatchford, Justice.
The decision herewith made, in Wooster v. Handy, ante, 51, requires that the bill in this case should be dismissed as to both of the reissued patents sued on, because of their invalidity as respeots claims 1, 7, 8, and 10 of the Pipo reissue, and claims 8 and 9 of the Bobjohn reissue; the dismissal to be with costs.
The same decision is made in the suits against the following defendants : The Singer Manufacturing Company, a New York corporation; the Wilcox & Gibbs Sewing-machine Company; the Domestic Sewing-machine Company, impleaded, etc.; Allen Schenck, impleaded, etc.; the Singer Manufacturing Company, a New Jersey corporation; and Charles B. Barker.